Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, Fig 1, Claim 3 in the reply filed on 12 July 2021 is acknowledged.  The traversal is on the ground(s) that a search for the elected species would necessarily entail a search for the nonelected species.  This is not found persuasive because the distinction between the species is clearly laid out by the differing limitations with the independent, dependent claims, and figures as presented which would require differing fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitoh et al. (US 2017/0373298).
Regarding claims 1 and 3, Kitoh discloses a layered double hydroxide (LDH) separator for secondary zinc batteries [0007, 0050], comprising a porous substrate made of a polymer material [0102]; and a LDH plugging pores in the porous substrate (LDH densely formed in the porous substrate) [0100-0105], wherein the LDH separator has in its inside a dendrite buffer layer (see annotated Fig 12), wherein the dendrite buffer layer is a pore-rich internal porous layer in the porous substrate [0104-0105], the internal porous layer being free from the LDH or deficient in the LDH [0100] (dendrite buffer layer portion; Fig 12), which is provided by two adjacent layers constituting part of the LDH separator being formed apart from each other (Figs 11 and 12).  

    PNG
    media_image1.png
    296
    543
    media_image1.png
    Greyscale


Regarding claim 6, Kitoh discloses the LDH separator has a helium permeability per unit area of 3.0 cm/atm-min or less (helium gas impermeablity) [0106].  
Regarding claim 7, Kitoh discloses the LDH separator according to claim 1, wherein the polymer material is selected from the group consisting of polystyrene, poly(ether sulfone), polypropylene, epoxy resin, poly(phenylene sulfide), fluorocarbon resin, cellulose, nylon and polyethylene [0102].  
Regarding claim 8, Kitoh discloses the LDH separator according to claim 1, consisting of the porous substrate and the LDH [0105, 0130].  
Regarding claim 9, Kitoh discloses a secondary zinc battery comprising the LDH separator according to claim 1 [0007, 0050].

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roumi (US 2015/0171398) teaches electrochemical cells including a composite separator (Abstract) which includes insulative, porous or conductive layers [0022-0025] to mitigate shorts, thermal runaway, etc. [0008-0015].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727